DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (12/2/21 Remarks: page 9, lines 7-13) with respect to the rejection of claims 1-20 under 35 USC §112 have been fully considered and are persuasive. The rejection of claims 1-20 under 35 USC §112 has been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 11, & 17 (and dependent claims 2-10, 12-16, & 18-20), the art of record does not teach or suggest the recited arrangement of training a deep learning model using input defect images as training images such that known defect classifications associated with training images are produced as output, determining a reduced deep learning model having reduces layers, filters, and/or nodes, retraining the reduced deep learning model such that known defect classifications associated with training images are produced as output, determining reduced deep learning model attributes, and training a statistical classifier using these attributes as input such that known .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.

/S. M. B./
Examiner, Art Unit 2663

/ANDREW M MOYER/     Primary Examiner, Art Unit 2663